Order, Supreme Court, New York County (Ronald A. Zweibel, J.), entered on or about May 3, 2007, which denied defendant’s motion to be resentenced pursuant to the Drug Law Reform Act of 2005 (L 2005, ch 643), unanimously affirmed.
In concluding that substantial justice dictated denial of defendant’s application, the court did not rely solely on *283defendant’s advantageous plea bargain, but properly considered the totality of circumstances including the amount of drugs involved in this case and defendant’s extensive history of large scale drug trafficking (see People v Salcedo, 40 AD3d 356 [2007], lv dismissed 9 NY3d 850 [2007]; People v Gonzalez, 29 AD3d 400 [2006], lv denied 7 NY3d 867 [2006]). The court properly concluded that defendant’s positive prison record during his most recent incarceration did not overcome the factors weighing against resentencing. Concur—Gonzalez, J.P., Williams, Catterson and Moskowitz, JJ.